DETAILED ACTION

Election/Restrictions
Claims 12-20 are allowable. The restriction requirement between Inventions I (claims 1-11) and Invention II (claims 12-20), as set forth in the Office action mailed on 9-24-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9-24-20 is withdrawn. Claims 1-11, directed to a machine apparatus and a system having the machining apparatus are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machining tool in claims 1, 9, 12 and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 5, 8 and 11 are indefinite in that when reciting machining the chilled workpiece (claim 5, Lns3-4; claim 8, Ln3; claim 11, Ln3) the claims omit the curable adhesive layer. The following is suggested: “and the curable adhesive layer” should be inserted after “chilled workpiece” in claim 5, line 4; in claim 8, line 3; and in claim 11, line 3.

Allowable Subject Matter
Claims 11-20 are allowed.

Claims 1-4, 6-7 and 9-10 are allowed.

Claims 5, 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter in claim 12: please see the Office action mailed 12-22-2020 at pages 6-7.

The following is a statement of reasons for the indication of allowable subject matter in claim 1: Park teaches machining work piece 25 having adhesive 30 on vacuum support 
a machining tool for machining a chilled workpiece, wherein the machining tool is
numerically controlled, wherein the chilled workpiece comprises a sheet material having a first surface and a second surface opposite the first surface, and wherein the machining tool is configured to machine the sheet material and a curable adhesive together; 
a support surface for supporting the chilled workpiece during machining by the 
	machining tool; and
a cooling system operatively coupled to the support surface such that the cooling 
system prevents a machining temperature of the curable adhesive coupled to at least the first surface of the sheet material of the chilled workpiece from rising beyond a predetermined threshold temperature during machining of the chilled workpiece, such that the cooling system prevents curing of the curable adhesive during machining of the chilled workpiece, 
wherein the cooling system comprises a cooling fluid that radiantly cools the 
chilled workpiece via the support surface while the chilled workpiece is supported by the support surface, and wherein the cooling system maintains the machining temperature of the curable adhesive below an ambient temperature.

The following is a statement of reasons for the indication of allowable subject matter in claim 9: Park teaches machining work piece 25 having adhesive 30 on vacuum support 34. Meece and Gastel both teach machining a workpiece having an adhesive. Morimura teaches cooling a workpiece while machining. However, the closest prior art of record to Park, alone or in combination with the other prior art of record, does not teach a system comprising: 
●the machining apparatus according to claim 1 (i.e. a machining tool for
machining a chilled workpiece, wherein the machining tool is
numerically controlled, wherein the chilled workpiece comprises a 
sheet material having a first surface and a second surface opposite the first surface, and wherein the machining tool is configured to machine the sheet material and a curable adhesive together; 
a support surface for supporting the chilled workpiece during machining by
the machining tool; and
a cooling system operatively coupled to the support surface such that the
cooling system prevents a machining temperature of the curable adhesive coupled to at least the first surface of the sheet material of the chilled workpiece from rising beyond a predetermined threshold temperature during machining of the chilled workpiece, such that the cooling system prevents curing of the curable adhesive during machining of the chilled workpiece, 
wherein the cooling system comprises a cooling fluid that radiantly cools

	●the chilled workpiece,
	●wherein the curable adhesive is a temperature-sensitive film adhesive,
	●wherein the chilled workpiece has a chilled temperature that is below the
ambient temperature.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The amendments and comment filed 2-5-21 have been entered and fully considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for 





/LINDA L GRAY/Primary Examiner, Art Unit 1745